       Case 2:19-cv-01218-KG-JHR Document 16 Filed 02/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

DERRICK ERVIN,

              Petitioner,
v.                                                                         CV 19-1218 KG/JHR
JAMES JANECKA, et al.,
              Respondents.

                                           ORDER

       THIS MATTER is before the Court on Petitioner Derrick Ervin’s Motion and Affidavit for

Leave to Proceed under 28 U.S.C. § 1915 [Doc. 11], filed September 3, 2020. Petitioner initially

filed a Motion to Proceed under 28 U.S.C. § 1915 [Doc. 2] on December 30, 2019. After

thoroughly reviewing Petitioner’s submissions and the relevant law, the Court denied Petitioner’s

initial Motion to Proceed under 28 U.S.C. § 1915 on May 5, 2020. [Doc. 3]. Petitioner then paid

the $5.00 habeas fee on May 20, 2020. [Doc. 4]. Petitioner has therefore satisfied his obligation

regarding the civil filing fee, and the Court will deny the current Motion for Leave to Proceed

under 28 U.S.C. § 1915 as moot.

       Accordingly, IT IS ORDERED that the Motion for leave to Proceed under 28 U.S.C. §

1915 [Doc. 11] is DENIED AS MOOT.



                                            _______________________________
                                            JERRY H. RITTER
                                            UNITED STATES MAGISTRATE JUDGE
